Citation Nr: 1311997	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-41 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral upper extremity pain.

2.  Entitlement to service connection for carpal tunnel syndrome.  

3.  Entitlement to service connection for a disability manifested by shortness of breath, chest pain or tightness, and non-productive cough.  


REPRESENTATION

Veteran represented by:  Elizabeth R. Toben, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, serves in the Army National Guard, which included a period of active duty for training (ACDUTRA) from September 1989 to January 1990 and a period of active service from January 2004 to July 2005.  Her service includes a tour of duty in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement with the rating decision was received in September 2009, and the RO issued a statement of the case in August 2010.  The Veteran perfected her appeal to the Board with the filing of a substantive appeal in October 2010.  

The claim of service connection for bilateral upper extremity pain was previously denied by the RO in a rating decision in September 2007, which became final.  Although the RO in the August 2010 statement of the case appears to have reopened the claim and denied the claim on the merits, the Board must independently consider the question of whether new and material evidence has been presented to reopen the claim.  This is because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The claim has been styled accordingly.

In March 2011, additional evidence in the form of affidavits from the Veteran, family, and friends was received at the RO and forwarded to the Board.  The evidence was accompanied by a waiver of her right to have the evidence initially reviewed by the RO.  38 C.F.R. § 20.1304.

The reopened claim of service connection for bilateral upper extremity pain, and the claim of service connection for carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a rating decision in September 2007, the RO denied the claim of service connection for bilateral upper extremity pain; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in September 2007, the Veteran did not appeal the rating decision, nor was new and material evidence received within one year.

2.  The additional evidence presented since the rating decision in September 2007 by the RO, which denied the Veteran's claim of service connection for bilateral upper extremity pain, relates to an unestablished fact necessary to substantiate the claim of service connection.  

3.  The Veteran has credibly reported having continuing symptoms consisting of shortness of breath, chest pain or tightness, and non-productive cough since service. 

4.  Service treatment records document that the Veteran was exposed to constant air pollution to include smoke from burning items while serving in Iraq. 

5.  There is medical evidence linking the Veteran's symptoms of shortness of breath, chest pain or tightness, and non-productive cough to her period of service, specifically to include smoke from burning debris while in Iraq.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for bilateral upper extremity pain.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a disability manifested by shortness of breath, chest pain or tightness, and non-productive cough due to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  No discussion of VCAA compliance is necessary, particularly as the decision regarding the shortness of breath claim and the application to reopen the bilateral upper extremity pain claim is favorable.   

II.  Bilateral Upper Extremity Pain

A.  Procedural History and Evidence Previously Considered

In a rating decision in September 2007, the RO denied service connection for bilateral upper extremity pain, to include as caused from swelling due to medication use.  The RO stated that there was no medical evidence to show a diagnosis related to the Veteran's complaints (i.e., pain and swelling in the forearms and numbness in the hands) and her documented service record.  

In a letter, dated in September 2007, the RO notified the Veteran of the adverse determination and of her procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of her intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the September 2007 rating decision became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence of record at the time of the final rating decision in September 2007 consisted of service records, VA and private records, and statements of the Veteran. 

In her initial application for VA benefits filed in December 2006, the Veteran asserted that she had bilateral upper extremity pain, believed to be caused by swelling due to medications.  

The service records showed the Veteran serves in the Army National Guard, which included a period of active duty for training (ACDUTRA) from September 1989 to January 1990 and a period of active service from January 2004 to July 2005, with a tour of duty in Southwest Asia from March 2004 to March 2005.  Service treatment records do not reflect complaints or a diagnosis referable to pain or swelling in the upper extremities, except for a March 2005 report of numbness in the fingers and hands.  Just prior to her release from active service in July 2005, the Veteran underwent a physical examination in May 2005.  On a medical history report, she denied any neurologic abnormality of the upper extremities, and her upper extremities were clinically evaluated as normal at that time.  

After service, private records to include those from Steven Rupert, M.D., indicated that in an initial assessment in July 2005 (a week after discharge from active service) the Veteran was seen with mainly low back pain but also bilateral forearm/hand pain.  She reported at that time the upper extremity pain had begun about two weeks earlier.  Various tests on the hands and wrists were positive whereas they were negative on the elbows, forearms, and shoulders.  The diagnosis was bilateral upper extremity pain.  In September 2005, the Veteran underwent an EMG/NCS of the upper extremities, and the results showed normal studies except for significant reduction in the amplitude at the antecubital fossa of the left median motor nerve.  In an October 2006 statement, Dr. Rupert noted that the Veteran required restricted duty due to various medical conditions, and her current diagnoses included bilateral upper extremity pain.  

VA examination reports dated in July 2007 reflected the Veteran's complaint of numbness in all hand digits, which allegedly occurred when she stopped taking Depo-Provera in 2005, associated with swelling that had improved a bit but nevertheless persisted and was constant.  Evidently, the Veteran also complained of pain, stiffness, and swelling as related to both shoulders, elbows, wrists, and knees.  After physical examination, the diagnoses were fracture of the right fifth metacarpal and bilateral knee pain.  A VA psychiatric examination report in August 2007 reflected an Axis III diagnosis of numbness in the arms/hands per the Veteran's report.   

B.  Current Claim to Reopen

As the unappealed rating decision in September 2007 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims was received in September 2008, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

The additional pertinent evidence presented since the rating decision in September 2007 includes VA records, Reserve records, and statements of the Veteran, her family, friends, and former supervisor.  

C.  Analysis

With regard to the application to reopen a claim of service connection for bilateral upper extremity pain, the additional records from the VA show that the Veteran had a normal EMG study of the upper extremities in July 2009 and presented for a Persian Gulf evaluation in February 2010, at which time she complained of joint pains involving the shoulders and elbows and paresthesias with numbness and tingling in the forearms and hands.  In the initial impression, it was noted that the Veteran presented with problems with fatigue and diffuse arthralgias that had developed since 2005.  The examiner stated that chronic tenosynovitis of the shoulders was evident, but also noted that with a positive Epstein-Barr virus titer, the possibility of chronic fatigue syndrome was also evident.  

Reserve records show that on DA Form 2173, Statement of Medical Examination and Duty Status, dated in September 2008, it was noted that the Veteran reported experiencing numbness and neuralgia in her upper extremities, from the shoulders to the hands, possibly attributable to cervical and shoulder nerve impingement, which had began in November 2004 as she wore her heavy protective gear on a daily basis during her deployment to Baghdad, Iraq.  It was further noted that this condition continued to persist and was a constant problem for her.  

In statements, the Veteran maintains that her upper extremity neuralgia resulted from carrying gear and wearing Kevlar.  In an affidavit received by the RO in March 2011, she described her experiences while deployed to Iraq, to include traveling with heavy backpacks that caused her entire arms to go numb and her hands and forearms to hurt periodically.  She initially thought the symptoms were from overuse and would subside once she returned home.  She stated that she currently took pain medication for her hands and forearms, and noted that the pain in her arms was generally dull and achy with swelling and occasional stabbing pain.  She also indicated that she had very little grip strength and dropped numerous dishes over the years.  

In numerous statements also received by the RO in March 2011, various family members, friends, and a former supervisor asserted that they have heard the Veteran complain about the numbness in her arms and hands since returning from overseas duty, and have noticed that she was no longer able to participate in all the fitness activities that she previously had enjoyed.  They noted that the Veteran's pain in the hands and arms was unexplained and that she never had it before her deployment to Iraq.  

The foregoing evidence is new and material because it was not previously considered by the RO in September 2007 and because it relates to the unestablished fact necessary to substantiate that the Veteran currently has a disability manifested by bilateral upper extremity pain that had onset during, or could be related to, her period of service from January 2004 to July 2005.  The additional medical evidence from VA and her Reserve unit suggests that she has a chronic disability, possibly chronic fatigue syndrome or a cervical/shoulder nerve impingement, constantly present and existing from the time of service.  The numerous statements from the Veteran, her family, friends, and a former military superior attest to the Veteran's unexplained symptom complaints of pain and numbness in the arms and hands ever since her return from Iraq, for which she currently took medication for relief.  

The RO did not previously consider the statements regarding the Veteran carrying heavy gear and experiencing pain and numbness in the upper extremities during service and the Veteran's claims - witnessed by a number of individuals - of continuing symptoms ever since service.  To that end, it is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As this evidence is new and material, the claim of service connection for bilateral upper extremity pain is reopened.

In sum, the additional evidence raises the reasonable possibility of substantiating the Veteran's claim.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  As stated, the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new in that it was not previously submitted, and that it is material in that it bears directly and substantially on the question before the Board, that is, whether the Veteran's current claimed disability is related to her period of service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim. 

As the evidence is new and material, the claim of service connection for bilateral upper extremity pain is reopened. 

III.  Disability Manifested by Shortness of Breath, Chest Pain, and Cough

In September 2008, the Veteran filed a claim of service connection for chest pain/shortness of breath based on possible exposure to sarin gas and/or other unknown harmful agents while deployed to Iraq.  In an affidavit received at the RO in March 2011, the Veteran asserted that she started experiencing shortness of breath, chest pains, and a persistent cough immediately following her return from Iraq.  She maintains that she did not have such unexplained symptoms before her deployment, and could not recall any event that triggered her breathing problems.  She stated that she has seen a few doctors in order to establish a diagnosis but that no one has been able to determine a cause.  She tried asthma medications to alleviate her problems without success.  The Veteran's assertions were corroborated by numerous affidavits of family members, friends, and a prior supervisor.  

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis. 

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, skin lesions, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation availability has been expanded to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976  (2001). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e).  There is official service department documentation that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Specifically, she had a period of active service from January 2004 to July 2005, during which she served a tour of duty in Southwest Asia.  As such, she is a Persian Gulf Veteran as defined by 38 C.F.R. § 3.317. 

A "qualifying chronic disability" for the purpose of this regulation includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses:  chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this regulation, signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuro-psychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper and lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or 

symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6).  With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004). 

Compensation may be paid under 38 C.F.R. § 3.317 for disability that cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98.  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Codes.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

With the above criteria in mind, the facts will be summarized.  In this regard, although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  As such and given the voluminous evidence contained in the Veteran's multiple claims files, the Board will summarize the relevant evidence where appropriate, and the Board's analysis herein below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Contemporaneous service treatment records do not reflect evidence of the respiratory condition that the Veteran is claiming.  That is, there are no reports of complaints, findings, or a diagnosis referable to a respiratory condition during the Veteran's period of active service from January 2004 to July 2005, including her deployment to Iraq, except on a post-deployment health assessment in March 2005.  On that assessment, the Veteran reported having a chronic cough during her deployment (but not presently); she denied having chest pain or pressure and difficulty breathing either at present or during deployment.  Also on the assessment, the Veteran reported constant exposure to environmental pesticides, smoke from burning trash, industrial pollution, and sand/dust while on deployment.  On DA Form 2173, Statement of Medical Examination and Duty Status, dated in September 2008, however, it was indicated that the Veteran was experiencing chest pain and shortness of breath of unknown etiology despite extensive testing to adequately determine the origin of such symptoms.  There was a reference to possible exposure to sarin gas during the Veteran's deployment to Iraq, as well as a constant stream of air pollution from burning items from an unknown source, as reported by the Veteran.  

From as early as the filing of the claim for service connection in December 2006 and continuing until the time of her statements provided in March 2011, the Veteran has asserted that she has had continuing problems with such symptoms as shortness of breath, chest pain or tightness, and non-productive cough.  Her statements have been corroborated by nine different witnesses, to include her mother, sister, work colleagues, roommate, longtime friends, and a former military supervisor.  

Further, a few VA records corroborate the Veteran's continuing respiratory complaints.  At the time of a Persian Gulf evaluation in February 2010, the Veteran asserted that since 2005 she had problems with shortness of breath and dyspnea without wheezing, and a persistent dry cough especially in the mornings that was occasionally associated with chest tightness and pain.  The examiner, however, related these symptoms to chronic allergic rhinitis, which the Veteran reportedly had prior to her Iraq deployment.  A chest X-ray at that time was essentially negative.  In June 2010, the Veteran underwent a VA respiratory examination for the purpose of determining the etiology of her shortness of breath and chest pain.  She reported problems with shortness of breath and chest tightness/pain off and on since 2005.  She noted dyspnea and shortness of breath with rare wheezing and a frequent, non-productive cough.  The examiner acknowledged and distinguished other symptoms of nasal congestion, drainage, sneezing, and post nasal drip as from a chronic perennial allergy that the Veteran had prior to her deployment to Iraq.  A pulmonary function test was conducted and the results were essentially normal.  The diagnoses were recurrent dyspnea with non-productive cough and chronic seasonal allergic rhinitis.  Given the Veteran's history and physical examination, the examiner concluded that the Veteran's recurrent dyspnea with cough at least as likely as not was related to possible environmental hazards/exposures while in Iraq, specifically involving exposures to smoke from burning debris.  

While not specifically raised or considered on the basis of presumption under 38 C.F.R. § 3.117, set forth above, the Board finds that the establishment of service connection on the theory of having a qualifying chronic disability that cannot be attributed to any known clinical diagnosis, but which has been related to harmful environmental exposures while serving in Iraq in 2004 and 2005, is supported by the medical and lay evidence of record.  

Given the consistent description of relevant symptomatology from the Veteran and the corroboration of such symptomatology from many others, as cited above, the Board finds the Veteran's descriptions of continuity of symptomatology since service to be credible.  Moreover, medical evidence supporting the Veteran's assertions of continuing respiratory problems since 2005 is found in the form of VA examinations in 2010 and a military statement of medical examination in 2008.  
Further, the conclusion by the VA examiner in June 2010 is persuasive, relating the Veteran's respiratory symptoms mainly of shortness of breath and non-productive cough to her period of service in Iraq and exposures to environment hazards within.    

While the Veteran may not be competent to attribute her respiratory condition to service, she has credibly reported continuous problems with shortness of breath, chest pain or tightness, and non-productive cough since service.  While there are few medical reports in which the Veteran actually reported respiratory symptoms for the purpose of diagnosis and/or treatment, when the record is replete with complaints of other various ailments, the VA examination report of June 2010 is competent evidence of the essentially undiagnosed illness of recurrent dyspnea with non-productive cough that has been linked to service in Iraq.  In view of the foregoing, the Board will resolve all reasonable doubt in the Veteran's favor and conclude that service connection for disability manifested by shortness of breath, chest pain or tightness, and non-productive cough may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of service connection for bilateral upper extremity pain has been reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 

Entitlement to service connection for disability manifested by shortness of breath, chest pain or tightness, and non-productive cough is warranted.  To this extent, the appeal is granted. 


REMAND

Before considering the claim of service connection for bilateral upper extremity pain on the merits, under the duty to assist additional evidentiary development is needed because the evidence of record is insufficient to decide the claim. 

In particular, a VA examination is needed to determine whether the currently claimed bilateral upper extremity pain condition is related to the Veteran's period of service.  VA and Reserve records have suggested that the Veteran's symptoms may be manifestations of chronic fatigue syndrome or cervical/shoulder nerve impingement.  Further, a VA examination would clarify whether the claimed disability is one due to undiagnosed illness or medically unexplained chronic multisymptom illness, in accordance with 38 C.F.R. § 3.317.  While the Veteran has previously been examined by VA in July 2007, it does not appear that the examiner specifically considered a disability manifested by upper extremity pain and instead focused attention on the hands.  

In regard to the carpal tunnel syndrome claim, it appears to be inextricably intertwined with the bilateral upper extremity pain claim, and a VA examination to determine the etiology of the upper extremity pain condition may also yield evidence on the etiology of any existing current carpal tunnel syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of any bilateral upper extremity pain and carpal tunnel syndrome.  The claims folder should be made available to the examiner for review.  The examiner is asked to address the following:  

(a).  Are the Veteran's complaints of bilateral upper extremity pain and numbness associated with a known clinical diagnosis, to include carpal tunnel syndrome? 

(b).  If the Veteran's bilateral upper extremity symptoms are associated with a known clinical diagnosis, for each diagnosed disorder please opine whether it is at least as likely as not (50 percent probability or higher) that the disorder was caused by, has continued since, or is otherwise related to her period of active service from January 2004 to July 2005, which included a tour of duty in Southwest Asia.  

(c).  If the Veteran's bilateral upper extremity symptoms cannot be associated with a known clinical diagnosis, please opine whether it is at least as likely as not (50 percent probability or higher) that she has objective indications of a chronic disability resulting from an illness manifested by neurological signs or symptoms, fatigue, and/or pain of the joints/muscles, as established by history, physical examination, and laboratory tests, that have either existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered. 

2.  In the interest of avoiding further remand, the RO should review the examination report and opinions to ensure that they are responsive to the posed questions.

3.  After the development requested above has been completed, adjudicate the claims of service connection for bilateral upper extremity pain and carpal tunnel syndrome.  If any benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


